         Case 3:20-cv-04565-RS Document 20 Filed 07/30/21 Page 1 of 6



 1   JAMES HAWKINS APLC
      James R. Hawkins, Esq. (#192925)
 2    Gregory Mauro, Esq. (#222239)
      Michael Calvo, Esq. (#314986)
 3
      9880 Research Drive, Suite 800
 4    Irvine, CA 92618
      Tel.: (949) 387-7200
 5    Fax: (949) 387-6676
      Email: James@jameshawkinsaplc.com
 6    Email: Greg@jameshawkinsaplc.com
      Email: Michael@jameshawkinsaplc.com
 7

 8    Attorneys for Plaintiff EDWIN JUAREZ individually and on
      behalf of all others similarly situated
 9
10                              UNITED STATES DISTRICT COURT
11                            NORTHERN DISTRICT OF CALIFORNIA

12
     EDWIN JUAREZ, individually and on behalf     Case No. 3:20-cv-04565-RS
13   of all others similarly situated,            Hon. Richard Seeborg
14
                      Plaintiff,                  JOINT STIPULATION AND [PROPOSED]
15                                                ORDER REQUESTING VOLUNTARY
            v.                                    DISMISSAL PURSUANT TO FED. R. CIV. P.
16                                                41(a)(A)(ii)
     SAIA MOTOR FREIGHTLINE LLC; a
17   Louisiana Limited Liability Company, and
18   DOES 1 through 50, inclusive,

19                    Defendants.

20

21

22

23

24

25

26
27

28

                                                1                    Case No. 3:20-cv-04565-RS
                        JOINT STIPULATION REQUESTING VOLUNTARY DISMISSAL
         Case 3:20-cv-04565-RS Document 20 Filed 07/30/21 Page 2 of 6



 1   Pamela Carroll Calvet, SBN 112612
     Daria Dub Carlson, SBN 150628
 2   BRYAN CAVE LEIGHTON PAISNER LLP
 3   120 Broadway, Suite 300
     Santa Monica, California 90401-2386
 4   Telephone: (310) 576-2100
     Facsimile: (310) 576-2200
 5   Email: pccalvet@bclplaw.com
     daria.carlson@bclplaw.com
 6

 7   Allison C. Eckstrom, SBN 217255
     BRYAN CAVE LEIGHTON PAISNER LLP
 8   3161 Michelson Drive, Suite 1500
     Irvine, California 92612-4414
 9   Telephone: (949) 223-7000
     Facsimile: (949) 223-7100
10
     Email: allison.eckstrom@bclplaw.com
11
     Attorneys for Defendant Saia Motor Freight Line, LLC
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                2                    Case No. 3:20-cv-04565-RS
                        JOINT STIPULATION REQUESTING VOLUNTARY DISMISSAL
          Case 3:20-cv-04565-RS Document 20 Filed 07/30/21 Page 3 of 6



 1                                             STIPULATION
 2          Plaintiff EDWIN JUAREZ (“Plaintiff”) and Defendant SAIA MOTOR FREIGHTLINE
 3   LLC, (“Defendant”), by and through their respective counsel of record HEREBY STIPULATE AND
 4   AGREE, that pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), this action is dismissed in its entirety with
 5   prejudice as to Plaintiff’s individual claims against Defendant and without prejudice as to the
 6   putative class and putative class claims against Defendant.
 7
     IT IS SO STIPULATED.
 8

 9
10
     Dated: July 28, 2021                 Respectfully Submitted by
11                                        JAMES HAWKINS APLC

12                                                 By:    /s/ Gregory Mauro
                                                          James Hawkins
13                                                        Gregory Mauro
14                                                        Michael Calvo

15                                                        Attorneys for Plaintiff Edwin Juarez

16   Dated: July 28, 2021                  BRYAN CAVE LEIGHTON PAISNER LLP
17
                                                   By:/s/ Daria Dub Carlson
18                                                         Allison C. Eckstrom
                                                           Pamela Carroll Calvet
19                                                         Daria Dub Carlson

20                                                        Attorneys for Defendant Saia Motor Freight
                                                          Line, LLC
21

22

23

24

25

26
27

28

                                                  3                    Case No. 3:20-cv-04565-RS
                          JOINT STIPULATION REQUESTING VOLUNTARY DISMISSAL
          Case 3:20-cv-04565-RS Document 20 Filed 07/30/21 Page 4 of 6



 1                                    CERTIFICATE OF SERVICE
 2          I hereby certify that on July 28, 2021 I electronically filed the foregoing with the Clerk of

 3   the Court for the U.S. District Court, for the Northern District of California using the CM/ECF

 4   system. All participants are registered CM/ECF users, and will be served by the CM/ECF system.

 5
      Dated: July 28, 2021
 6
                                                     By: /s/ Gregory Mauro
 7                                                       GREGORY MAURO, ESQ.
 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                 4                    Case No. 3:20-cv-04565-RS
                         JOINT STIPULATION REQUESTING VOLUNTARY DISMISSAL
         Case 3:20-cv-04565-RS Document 20 Filed 07/30/21 Page 5 of 6



 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                              NORTHERN DISTRICT OF CALIFORNIA
 9
10   EDWIN JUAREZ, individually and on behalf   Case No. 3:20-cv-04565-RS
     of all others similarly situated,          Hon. Richard Seeborg
11

12                    Plaintiff,                [PROPOSED] ORDER RE JOINT
                                                STIPULATION REQUESTING
13          v.                                  VOLUNTARY DISMISSAL PURSUANT TO
                                                FED. R. CIV. P. 41(a)(A)(ii)
14   SAIA MOTOR FREIGHTLINE LLC; a
     Louisiana Limited Liability Company, and
15
     DOES 1 through 50, inclusive,
16
                      Defendants.
17

18

19

20

21

22

23

24

25

26
27

28

                                               1                    Case No. 3:20-cv-04565-RS
         [PROPOSED] ORDER GRANTING JOINT STIPULATION REQUESTING VOLUNTARY DISMISSAL
          Case 3:20-cv-04565-RS Document 20 Filed 07/30/21 Page 6 of 6



 1                                         [PROPOSED] ORDER
 2          The Court has reviewed and considered the Joint Stipulation Requesting Voluntary
 3   Dismissal Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii) (the “Stipulation”) filed by Plaintiff EDWIN
 4   JUAREZ and Defendant SAIA MOTOR FREIGHTLINE LLC (“Defendant”) (collectively, the
 5   “Parties”). The Parties’ Stipulation requesting dismissal of this entire action with prejudice as to
 6   Plaintiff’s individual claims and without prejudice as to the putative class and putative class claims,
 7   shall be and hereby is GRANTED. The case is hereby dismissed in its entirety, and with prejudice
 8   as to Plaintiff’s individual claims against Defendant and without prejudice as to the putative class
 9   and putative claims against Defendant.
10   IT IS SO ORDERED.
11

12   DATED: July 30, 2021
                                                 _________________________
13                                                Hon. Richard Seeborg
                                                  United States District Court Judge
14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                2                    Case No. 3:20-cv-04565-RS
          [PROPOSED] ORDER GRANTING JOINT STIPULATION REQUESTING VOLUNTARY DISMISSAL
